DETAILED ACTION

This office action is in response to the amendment filed 11/23/2021.  As directed by the amendment, claims 1, 3 and 7 have been amended, no claims have been cancelled or newly added, and claims 7-9 have been withdrawn as being directed to a nonelected invention.  Thus, claims 1-12 are presenting pending in this application, with claims 7-9 withdrawn as being drawn to a nonelected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4-6 and 10-12 are objected to because of the following informalities:  Claims 4-6 and 10-12 recite, “at least one massage unit”.  It is suggested to recite --at least one of the two massage units-- so that it is clear that the at least one massage unit refers back to the two previously recited massage units and not to a new structural element.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the end portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 10-12 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim(s) 1, 4, 5(1), 5(4) and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al (2010/0242193).
Regarding claim 1, Harrison discloses a device for massaging muscles in the oral cavity comprising a body (12) (handle) with drive means (36) (motor) (para [0025]) and a power unit (interior chamber (26) for insertion of batteries (not shown)) (para [0024]), and an extending element (14) (head) detachably coupled to the body (12) (para [0021]), wherein the device comprises two massage units (16, 18) (first, second set of bristles), arranged on the end portion of the extending element (14) (fig 1, para [0021]), and wherein the massage units (16, 18) operate with a rotating movement, which rotates about a rotational axis essentially perpendicular to the end portion (motion may be a rotational motion where the bristles of the massage units (16, 18) rotate about an axis that is orthogonal to a longitudinal axis of the extending element (14)), and wherein the rotating movement of the massage units is an alternating rotation, alternating between a clockwise and an anti-clockwise rotational angular displacement (first and second massage units (16, 18) include bristles (5216, 218) mounted on tuft block (270) and configured to rotate back and forth through an arc of between 30° and 50° (para [0039]).
Regarding claim 4, Harrison disclose a total angular displacement of at least one massage unit for a complete rotational displacement in each respective direction is 180° 
Regarding claims 5(1) and 5(4), Harrison discloses at least one massage unit comprises (16, 18) an essentially rounded shape in a cross-sectional plane seen in a direction along the rotational axis, as shown in figs 2-3, each massage unit (16, 18) is shown to have an essential rounded shape (circular cross-section) in a plane perpendicular to the rotational axis) (para [0070]).
Regarding claim 10, Harrison disclose a total angular displacement of at least one massage unit for a complete rotational displacement in each respective direction is 80° or less (rotational displacement of massage units (216, 218) disposed on tuft block (270) is along an arc of between 30° and 50°) (para [0039]).
Regarding claim 11, Harrison disclose a total angular displacement of at least one massage unit for a complete rotational displacement in each respective direction is 60° or less (rotational displacement of massage units (216, 218) disposed on tuft block (270) is along an arc of between 30° and 50°) (para [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5(2), and 5(3) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al as applied to claim 1 above, and further in view of Gavney, Jr. et al (2006/0117506).
Regarding claim 2, Harrison discloses two massage units.  
Harrison does not disclose the two massage units operate at different frequencies.
However, Gavney in fig 1b teaches an oral care device including a cleaning head (125) including a first massage unit (135) (second cleaning region) and a second massage unit (131) (first cleaning region) (para [0024[), wherein the first massage unit (135) and the second massage unit (131) are configured to oscillate (130, 140), and 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first massage unit of Harrison by providing a second massage unit surrounding the first massage unit and configured to operate at a different frequency from the first massage unit as taught by Gavney in order to allow the first and second massage units to independently oscillate while cleaning teeth and gums (Gavney, abstract).
Regarding claim 3, modified Harrison discloses a first massage unit and a second massage unit (131, 135 of Gavney) that are configured to operate at a different frequency (Gavney, para [0024]).
Gavney does not disclose one of the massage units operates operate at about 20 Hz to about 26 Hz, and the other massage unit operates at an off-set frequency in the range of about 22 Hz to about 24 Hz.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frequency of oscillation of the first and second massage units of modified Harrison so that one of the massage units operates operate at about 20 Hz to about 26 Hz, and the other massage unit operates at an off-set frequency in the range of about 22 Hz to about 24 Hz, as it has been held that optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimization of the frequency of oscillation of the first and second massage units by routine experimentation would have been an obvious modification to provide an 
Regarding claims 5(2) and 5(3), Harrison discloses at least one massage unit comprises (16, 18) an essentially rounded shape in a cross-sectional plane seen in a direction along the rotational axis, as shown in figs 2-3, each massage unit (16, 18) is shown to have an essential rounded shape (circular cross-section) in a plane perpendicular to the rotational axis) (para [0070]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al.
Regarding claim 12, Harrison disclose a total angular displacement of at least one massage unit (216, 218) for a complete rotational displacement in each respective direction along an arc of between 30° and 50°) (para [0039]).
Harrison does not disclose a total angular displacement of at least one massage unit for a complete rotational displacement in each respective direction is 40° or less.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second massage units of Harrison by providing a total angular displacement of at least one massage unit for a complete rotational displacement in each respective direction to be 40° or less, as the claimed range overlaps with Harrison’s disclosure, and therefore, absent a showing of unexpected results in the claimed range, it would be expected that the device of Harrison would perform equally well to provide treatment to a patient if the massage units were operated with a total angular displacement in each respective direction is 40° .

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Harrison, discloses the limitations of claims 1 and 5, as discussed above.  However, neither Harrison nor the other prior art of record, either alone or in combination, disclose a length (L) of a distance between a circumference of at least one massage unit and the rotational axis, seen in the cross- sectional plane of the at least one massage unit varies in size, the variation being in the range of about 0.5mm to about 4mm, depending on an angle of said distance originating from the rotational axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salit (2,227,276) and Burn et al (4,909,241) discloses an oral massager; Yao (2010/0331745), Yamazaki et al (2003/0199796), Zadek (2,512,536), and Filipovici (3,664,331) discloses a reciprocating massager configured to provide an oscillating rotational massage; and Cygler (9,265,338) and Sayles et al (2017/0000593) disclose oral care devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785